 


114 HR 2286 IH: Prioritizing Urgent Claims for Veterans Act
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2286 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2015 
Mr. Cook introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to establish a priority for the Secretary of Veterans Affairs in processing certain claims for compensation. 
 
 
1.Short titleThis Act may be cited as the Prioritizing Urgent Claims for Veterans Act. 2.Priority for processing claims of the Department of Veterans Affairs (a)In generalSubchapter I of chapter 51 of title 38, United States Code, is amended by adding at the end the following new section:

5109C.Priority for processing claimsIn processing claims for compensation under this chapter, the Secretary shall provide the following claimants with priority over other claimants: (1)Veterans who have attained the age of 70.
(2)Veterans who are terminally ill. (3)Veterans with life-threatening illnesses..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 5109B the following new item:   5109C. Priority for processing claims..  